DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest an analog phase locked loop (PLL) comprising:
wherein both the VCO and the tracking loop input a same voltage value of the tuning voltage, from the low pass filter;
in combination with all the other claimed limitations; and 
in view of Remarks 06/10/2022, pp. 8-9.
Claims 2-15 are allowed for depending from Claim 1.

Regarding Claim 16, the prior art does not disclose, teach or suggest an analog phase locked loop (PLL) comprising:
wherein the tracking loop comparator is an analog tracking loop comparator configured to provide an analog comparator output signal to a digital controller, the digital controller comprising an integrator and the digital controller configured to provide a digital controller output signal to a digital to analog converter configured to convert the digital controller output signal to an analog signal, wherein the analog signal is the tracking voltage;
in combination with all the other claimed limitations.

Regarding Claim 17, the prior art does not disclose, teach or suggest an analog phase locked loop (PLL) comprising:
wherein the tracking loop further comprises an integrator configured to receive the comparator output voltage at an input of the integrator and provide a non-zero output signal both where there is a difference between the tuning and target voltages received at the inputs of the tracking loop comparator and where there is no difference between the tuning and target voltages received at the inputs of the tracking loop comparator;
in combination with all the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/Primary Examiner, Art Unit 2849